DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
4.	The receipt of Drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galitsky (US PG. Pub. 2019/0370604 A1).

	Referring to Claim 1, Galitsky teaches a method (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400) for providing relevant context in order to assist with solving a problem (See Galitsky, Fig. 14, Sect. [0163], FIG. 14 illustrates parse thicket 1400 including a parse tree 1401 for a request, and a parse tree for a corresponding response 1402 for solving a problem by requesting a response to a question.), comprising:
identifying a graph with a topical problem statement to be solved and plurality of section groups representing sub-topics (See Galitsky, Fig. 14, Sect. [0162] lines 4-10, The graph of Fig. 14 shows parse thicket 1400 which is a representation of parse trees for two or more sentences with discourse-level relationships between words and parts of the sentence in one graph and topical similarity between question and answer that are expressed as common sub-graphs (or sub-trees) of parse thickets. The higher the number of common graph nodes, the higher the similarity.), wherein the section groups contain a plurality of topical arguments in a plurality of nodes (See Galitsky, Sect. [0168], Topical similarity between the seed (request) and response is expressed as common sub-graphs of parse thickets. They are visualized as connected clouds. The higher the number of common graph nodes, the higher the similarity. For rhetoric agreement, common sub-graph does not have to be large as it is in the given text. However, rhetoric relations and communicative actions of the seed and response are correlated and a correspondence is required.);
receiving a first request for an answer pattern associated with the topical argument (See Galitsky, First Request, Sect. [0106], At a high level, there are typically two types of requests: The First (1) request is to perform some action e.g., a question. The first type has a response in which a unit of work is created. The answer could take the form of, for example, in some aspects, the AI constructing an answer from its extensive knowledge base(s) or from matching the best existing answer from searching the internet or intranet or other publically/privately available data sources.);
providing a first response with the answer pattern for the topical argument and a description of the pattern for a user answer to the topical argument (See Galitsky, Fig. 14, Response 1402, Sect. [0165], Response 1402 represents the response “Marital therapists advise on dealing with a child being born from an affair as follows.); and
receiving a second request for a context explanation field associated with the topical argument (See Galitsky, Second Request, Sect. [0106], At a high level, there are typically two types of requests: Second (2) is a request for information, e.g., a question. The second type has a response that is, e.g., a good answer, to the question. The answer could take the form of, for example, in some aspects, the AI constructing an answer from its extensive knowledge base(s) or from matching the best existing answer from searching the internet or intranet or other publically/privately available data sources.); and
providing a context explanation field which explains a context for asking the topical argument (See Galitsky, Sect. [0152], Learning communicative actions helps express and understand arguments. Computational verb lexicons help support acquisition of entities for actions and provide a rule-based form to express their meanings. Verbs express the semantics of an event being described as well as the relational information among participants in that event, and project the syntactic structures that encode that information. Verbs, and in particular communicative action verbs, can be highly variable and can display a rich range of semantic behaviors. In response, verb classification helps a learning systems to deal with this complexity by organizing verbs into groups that share core semantic properties.).

	Referring to Claim 2, Galitsky teaches the method as in claim 1 (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400), further comprising providing an answer pattern that is an example user answer (See Galitsky, Fig. 18, Sect. [0240], FIG. 18 illustrates a parse thicket for a valid answer, in accordance with an aspect. From the question, a search query is generated and submitted to a search engine. The search engine outputs answer A1. FIG. 18 depicts parse thicket 1800, which represents answer A1. Answer A1 is:).

	Referring to Claim 3, Galitsky teaches the method as in claim 1 (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400), further comprising providing a topical argument that is at least one of (See Galitsky, Sect. [0154], the verb amuse is part of a cluster of similar verbs that have a similar structure of arguments (semantic roles) such as amaze, anger, arouse, disturb, and irritate. The roles of the arguments of these communicative actions are as follows: Experiencer (usually, an animate entity), Stimulus, and Result. Each verb can have classes of meanings differentiated by syntactic features for how this verb occurs in a sentence, or frames. For example, the frames for amuse are as follows, using the following key noun phrase (NP), noun (N), communicative action (V), verb phrase (VP), adverb (ADV)): a topical question or investigative statement (See Galitsky, Sect. [0136], Training application 110 can determine similarity between question-answer pairs using different methods. For example, training application 110 can determine level of similarity between an individual question and an individual answer. Alternatively, training application 110 can determine a measure of similarity between a first pair including a question and an answer, and a second pair including a question and answer).

	Referring to Claim 4, Galitsky teaches the method as in claim 1 (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400), further comprising providing the first response for an answer pattern describing how a correct user answer to the topical argument is to be patterned (See Galitsky, Sect. [0135] and Figs. 17-19, Using Parse Thickets to Determine a Correct Answer, Sect. [0238], Training application 110 can determine whether a given answer or response, such as an answer obtained from an answer database or a public database, is responsive to a given question, or request by analyzing whether a request and response pair is correct or incorrect by determining one or both of (i) relevance or (ii) rhetoric agreement between the request and the response…Linguistic generalization using parse thickets can have additional applications beyond extending a training data set to determine similarity between a question and an answer. Use cases include searching. The following example is presented for illustrative purposes, as also illustrated by FIGS. 17-19.).

	Referring to Claim 5, Galitsky teaches the method as in claim 1 (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400), further comprising providing an interface control that when activated displays a goal statement for a question or investigative statement which explains at least one of:
why the question is being asked or a context for asking the question (See Galitsky, Sect. [0107], communicative discourse trees are built to analyze whether the rhetorical structure of a request or question agrees with an answer. More specifically, aspects described herein create representations of a request-response pair, learns the representations, and relates the pairs into classes of valid or invalid pairs. In this manner, an autonomous agent can receive a question from a user, process the question, for example, by searching for multiple answers, determine the best answer from the answers, and provide the answer to the user.).

	Referring to Claim 6, Galitsky teaches the method as in claim 1 (See Galitsky, Figs. 1 and 14, Problem Solving Classification Environment 100 and Method 1400), further comprising using an indicator of access to the answer pattern and context explanation field as additional inputs to machine learning to identify at least one of (See Galitsky, Fig. 16, Sect. [0235], block 1605 can be implemented by a machine-learning model. For example, training application 110 can apply a classification model to the first parse thicket and the second parse thicket. The classification model then outputs any common components between the first and second parse thickets.): additional section groups or topical arguments to be presented (See Galitsky, Fig. 16, Sect. [0237], At block 1607, process 1600 involves adding the generalized fragment of text to a training set such as training data 120. Process 1600 can continue until a sufficient number of training samples have been gathered. Training application 110 can also add the first body of text and/or the second body of text to the training data set.).

	Referring to Claim 7, Galitsky teaches a non-transitory machine readable storage medium (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium) including instructions embodied thereon to provide relevant context in a graphical user interface in order to assist with solving a problem (See Galitsky, Fig. 23, I/O subsystem 2308 of Computer System 2300, Sect. [0313], I/O subsystem 2308 may include user interface input devices and user interface output devices.), wherein the instructions, when executed by at least one processor (See Galitsky, Fig. 23, Sub System 2318 of Computer System 2300, Sect. [0318],Storage subsystem 2318 may also provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality when executed by a processor of the Problem Solving Device and method of Figs. 1 and 14.), comprising:
displaying a portion of a graph with a topical problem statement to be solved and plurality of section groups representing sub-topics, wherein the section groups contain a plurality of topical questions or investigative statements in a plurality of nodes (See Galitsky, Fig. 14, Sect. [0066], FIG. 14 represents a greedy approach to representing linguistic information about a paragraph of text. The straight edges of this graph are syntactic relations, and curvy arcs are discourse relations, such as anaphora, same entity, sub-entity, rhetoric relation and communicative actions. The solid arcs are for same entity/sub-entity/anaphora relations, and the dotted arcs are for rhetoric relations and communicative actions. Oval labels in straight edges denote the syntactic relations. Lemmas are written in the boxes for the nodes, and lemma forms are written on the right side of the nodes.);
enabling a user to access a topical question or investigative statement in a section group (See Galitsky, Sect. [0168], Topical similarity between the seed (request) and response is expressed as common sub-graphs of parse thickets. They are visualized as connected clouds. The higher the number of common graph nodes, the higher the similarity. For rhetoric agreement, common sub-graph does not have to be large as it is in the given text. However, rhetoric relations and communicative actions of the seed and response are correlated and a correspondence is required.);
providing a first interface control (See Galitsky, Fig. 1, Computing Device101) that when activated displays an example answer for a topical question or investigative statement and presents how a correct user answer to the topical question is to be patterned (See Galitsky, Fig. 1, Computing Device101, Sect. [0135], Training application 110 can determine whether a given answer or response, such as an answer obtained from an answer database or a public database, is responsive to a given question, or request. More specifically, training application 110 analyzes whether a request and response pair is correct or incorrect by determining one or both of (i) relevance or (ii) rhetoric agreement between the request and the response. Rhetoric agreement can be analyzed without taking into account relevance, which can be treated orthogonally.); and
providing a second interface control (See Galitsky, Fig. 1, Intent Classification Computing Device 150) that when activated displays a goal statement for the topical question or topical statement which explains a context for asking the question (See Galitsky, Fig. 1, Intent Classification Computing Device 150, Sect. [0066], When trained, classifier 153 can be used by, intent classification computing device 150 to answer questions received from a user device or to determine a user's intent based. For example, intent classification computing device 150 receives input question 151 from a user device. Intent classification computing device 150 applies classifier 153 to the input question 151 and receives output intent 152 from classifier 153. Examples of output intent 152 include whether a user wants to ask a question or perform an action.).

	Referring to Claim 8, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), wherein the example answer and the goal statement are linked to the question or investigative statement (See Galitsky, Fig. 1, Sect. [0066], When trained, classifier 153 can be used by, intent classification computing device 150 to answer questions received from a user device or to determine a user's intent based. For example, intent classification computing device 150 receives input question 151 from a user device. Intent classification computing device 150 applies classifier 153 to the input question 151 and receives output intent 152 from classifier 153. Examples of output intent 152 include whether a user wants to ask a question or perform an action.)

	Referring to Claim 9, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising using indicators of access to an answer pattern and context explanation field as additional inputs to machine learning to identify at least one of (See Galitsky, Fig. 1, Parse Thicket Builder 111, Sect. [0061], Parse thicket builder 111 receives input text fragments 103a-n and creates a parse thicket that represents the two or more of the input text fragments 103a-n. The resulting parse thicket includes semantic and rhetorical information for the text fragments, which enables text generalizer 112 to determine commonalities between the text fragments.): additional section groups or additional topical arguments to be presented (See Galitsky, Sect. [0207],
Creating a parse thicket involves identifying one or more of the following: (i) two nouns in a different fragment represented by the respective syntactic trees, where each noun represents a common entity and (ii) an additional rhetorical relation between fragments represented by the respective discourse trees.).

	Referring to Claim 10, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising retrieving the example answer for a topical question and a goal statement using a topic of the section group (See Galitsky, Sect. [0133] lines 1-9, The choice of answers depends on context. Rhetoric structure allows differentiating between “official”, “politically correct”, template-based answers and “actual”, “raw”, “reports from the field”, or “controversial” answers. (See FIG. 9 and FIG. 10). Sometimes, the question itself can give a hint about which category of answers is expected. If a question is formulated as a factoid or definitional one, without a second meaning, then the first category of answers is suitable.).

	Referring to Claim 11, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising retrieving the example answer for a topical question and a goal statement using the problem statement (See Galitsky, Sect. [0133] lines 1-9, The choice of answers depends on context. Rhetoric structure allows differentiating between “official”, “politically correct”, template-based answers and “actual”, “raw”, “reports from the field”, or “controversial” answers. (See FIG. 9 and FIG. 10). Sometimes, the question itself can give a hint about which category of answers is expected. If a question has the meaning “tell me what it really is”, then the second category is appropriate. In general, after extracting a rhetoric structure from a question, selecting a suitable answer that would have a similar, matching, or complementary rhetoric structure is easier.).

	Referring to Claim 12, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising:
identifying a use pattern of questions and investigative statements by a user (See Galitsky, Sect. [0184], Two arcs between the question and the answer depicted in FIG. 14 show the generalization instance based on the RST relation “RST-contrast”. The answer need not have to be similar to the verb phrase of the question but the rhetoric structure of the question and answer are similar. Not all phrases in the answer must match phrases in question. For example, the phrases that do not match have certain rhetoric relations with the phrases in the answer which are relevant to phrases in question);
using a machine learning model to classify the use pattern (See Galitsky, Sect. [0104] lines 12-15, Natural language processing (NLP) and machine learning (ML) algorithms combined with other approaches can be used to classify end user intent.); and
presenting an additional section group in the graph in the user interface using the use pattern to determine which additional sub-topics to present (See Galitsky, Sect. [0177], Subgraphs of parse thickets associated with scenarios of interaction between agents have some distinguishing features. For example, (1) all vertices are ordered in time, so that there is one incoming arc and one outgoing arc for all vertices (except the initial and terminal vertices), (2) for A.sub.sequence arcs, at most one incoming and only one outgoing arc are admissible, and (3) for A.sub.cause arcs, there can be many outgoing arcs from a given vertex, as well as many incoming arcs. The vertices involved may be associated with different agents or with the same agent (i.e., when he contradicts himself). To compute similarities between parse thickets and their communicative action, induced subgraphs, the sub-graphs of the same configuration with similar labels of arcs and strict correspondence of vertices are analyzed.).

	Referring to Claim 13, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising:
identifying a use pattern for questions, investigative statements, the first interface control to access an example answer, and the second interface control to access the goal statement (See Galitsky, Figs. 9 and 10, Sect. [0133], Answers depends on context. Rhetoric structure allows differentiating between “official”, “politically correct”, template-based answers and “actual”, “raw”, “reports from the field”, or “controversial” answers. (See FIG. 9 and FIG. 10). Sometimes, the question itself can give a hint about which category of answers is expected. If a question is formulated as a factoid or definitional one, without a second meaning, then the first category of answers is suitable. Otherwise, if a question has the meaning “tell me what it really is”, then the second category is appropriate. In general, after extracting a rhetoric structure from a question, selecting a suitable answer that would have a similar, matching, or complementary rhetoric structure is easier.);
matching the use pattern to an expert pattern of use by an expert using the questions to solve a problem (See Galitsky, Sect. [0138] lines 6-11, Training data 120 includes matching request-response pairs in a positive dataset and arbitrary or lower relevance or appropriateness request-response pairs in a negative dataset. For the positive dataset, various domains with distinct acceptance criteria are selected that indicate whether an answer or response is suitable for the question.); and
determining a level of expertise of a user based on an amount of use of the first interface control to access an example answer, and the second interface control to access goal statement (See Galitsky, Sect. [0220]-[0221], Generalization operation occurs on the one or more levels. Examples of levels are paragraph level, sentence level, phrase level, and word level…At each level (except word-level), individual words, the result of generalization of two expressions is a set of expressions. In such set, for each pair of expressions so that one is less general than other, the latter is eliminated. Generalization of two sets of expressions is a set of sets which are the results of pair-wise generalization of these expressions.).

	Referring to Claim 14, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising tracking use of the questions and investigative statements by tracking interactions with the questions and investigative statements through a user interface (See Galitsky Sect. [0298] and [0314], cloud infrastructure system 2202 may provide comprehensive management of cloud services (e.g., SaaS, PaaS, and IaaS services) in the cloud infrastructure system. In one aspect, cloud management functionality may include capabilities for provisioning, managing and tracking a customer's subscription received by cloud infrastructure system 2202, and the like.).

	Referring to Claim 15, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), further comprising present additional training material to a user about a topic of a section group based on the example answers and correct answer patterns viewed (See Galitsky, Sect. [0135] and Figs. 17-19, Using Parse Thickets to Determine a Correct Answer, Sect. [0238], Training application 110 can determine whether a given answer or response, such as an answer obtained from an answer database or a public database, is responsive to a given question, or request by analyzing whether a request and response pair is correct or incorrect by determining one or both of (i) relevance or (ii) rhetoric agreement between the request and the response…Linguistic generalization using parse thickets can have additional applications beyond extending a training data set to determine similarity between a question and an answer. Use cases include searching. The following example is presented for illustrative purposes, as also illustrated by FIGS. 17-19.).

	Referring to Claim 16, Galitsky teaches the non-transitory machine readable storage medium as in claim 7 (See Galitsky, Fig. 23, Computer System 2300, Sect. [0309], Non-transitory computer readable storage medium), wherein the graph is a tree graph with a topical problem statement at a root of the graph (See Galitsky, Fig. 5, Tree Graph 500 and Nodes as roots, Sect. [0097], FIG. 5 depicts text spans that are leaves, or terminal nodes, on the tree, each numbered in the order they appear in the full text, shown in FIG. 6. FIG. 5 includes tree 500. Tree 500 includes, for example, nodes 501-507. The nodes indicate relationships. Nodes are non-terminal, such as node 501, or terminal, such as nodes 502-507. As can be seen, nodes 503 and 504 are related by a joint relationship. Nodes 502, 505, 506, and 508 are nuclei.).

	Referring to Claim 17, Galitsky teaches a system (See Galitsky, Fig. 1, Problem Solving System 100) to provide relevant context via a graphical user interface in order to assist with solving a problem, wherein the instructions, when executed by at least one processor (See Galitsky, Fig. 23, Sect. [0313]-[0316], I/O subsystem 2308 may include user interface input devices and user interface output devices that comprises software elements, shown as being currently located within a system memory 2310. System memory 2310 may store program instructions that are loadable and executable on processing unit 2304, as well as data generated during the execution of these programs.), comprising:
at least one processor (See Galitsky, Fig. 23, Processing Unit 2304, Sect. [0311]] lines 1-5, Processing unit 2304, which can be implemented as one or more integrated circuits (e.g., a conventional microprocessor or microcontroller), controls the operation of computer system 2300. One or more processors may be included in processing unit 2304.);
a memory (See Galitsky, Fig. 23, System Memory 2310 in Storage Subsystem 2318) device including instructions that, when executed by the at least one processor, cause the system to (See Galitsky, Fig. 23, Sect. [0318], Storage subsystem 2318 may provide a tangible computer-readable storage medium for storing the basic programming and data constructs that provide the functionality of some aspects. Software (programs, code modules, instructions) that when executed by a processor provide the functionality of the present invention):
identify a graph with a topical problem statement to be solved and plurality of section groups representing sub-topics, wherein the section groups contain a plurality of questions or investigative statements in a plurality of nodes (See Galitsky, Fig. 14, Sect. [0066], FIG. 14 represents a greedy approach to representing linguistic information about a paragraph of text. The straight edges of this graph are syntactic relations, and curvy arcs are discourse relations, such as anaphora, same entity, sub-entity, rhetoric relation and communicative actions. The solid arcs are for same entity/sub-entity/anaphora relations, and the dotted arcs are for rhetoric relations and communicative actions. Oval labels in straight edges denote the syntactic relations. Lemmas are written in the boxes for the nodes, and lemma forms are written on the right side of the nodes.);
enable a user to access a topical question in a section group (See Galitsky, Sect. [0168], Topical similarity between the seed (request) and response is expressed as common sub-graphs of parse thickets. They are visualized as connected clouds. The higher the number of common graph nodes, the higher the similarity. For rhetoric agreement, common sub-graph does not have to be large as it is in the given text. However, rhetoric relations and communicative actions of the seed and response are correlated and a correspondence is required.);
provide a first interface control (See Galitsky, Fig. 1, Computing Device101) that when activated displays an example answer for a topical question or topical statement and presents how a correct user answer to the topical question will be patterned (See Galitsky, Fig. 1, Computing Device101, Sect. [0135], Training application 110 can determine whether a given answer or response, such as an answer obtained from an answer database or a public database, is responsive to a given question, or request. More specifically, training application 110 analyzes whether a request and response pair is correct or incorrect by determining one or both of (i) relevance or (ii) rhetoric agreement between the request and the response. Rhetoric agreement can be analyzed without taking into account relevance, which can be treated orthogonally.); and
provide a second interface control  (See Galitsky, Fig. 1, Intent Classification Computing Device 150) that when activated displays a goal statement for the topical question or topical statement which explains a context for asking the question (See Galitsky, Fig. 1, Intent Classification Computing Device 150, Sect. [0066], When trained, classifier 153 can be used by, intent classification computing device 150 to answer questions received from a user device or to determine a user's intent based. For example, intent classification computing device 150 receives input question 151 from a user device. Intent classification computing device 150 applies classifier 153 to the input question 151 and receives output intent 152 from classifier 153. Examples of output intent 152 include whether a user wants to ask a question or perform an action.).

	Referring to Claim 18, Galitsky teaches the system as in claim 17 (See Galitsky, Fig. 1, Problem Solving System 100), wherein the example answer and the goal statement are linked to the question or investigative statement (See Galitsky, Sect. [0234], training application 110 can rank answers according to a relevance score. The relevance score can relate to any level, e.g., word, sentence, or paragraph-level. A set of parse trees for each sentence of the paragraph and the paragraph-level discourse information is used).

Referring to Claim 19, Galitsky teaches the system as in claim 17 (See Galitsky, Fig. 1, Problem Solving System 100), further comprising retrieving the example answer for a topical question and a goal statement using a topic of the section group or a problem statement of the graph (See Galitsky, Sect. [0162], Representing request-response pairs facilitates classification based operations based on a pair. In an example, request-response pairs can be represented as parse thickets. A parse thicket is a representation of parse trees for two or more sentences with discourse-level relationships between words and parts of the sentence in one graph. See Galitsky 2015. Topical similarity between question and answer can expressed as common sub-graphs (or sub-trees) of parse thickets. The higher the number of common graph nodes, the higher the similarity.).

	Referring to Claim 20, Galitsky teaches the system as in claim 17 (See Galitsky, Fig. 1, Problem Solving System 100), further comprising:
identifying a use pattern of questions and investigative statements (See Galitsky, Sect. [0184], Two arcs between the question and the answer depicted in FIG. 14 show the generalization instance based on the RST relation “RST-contrast”. The answer need not have to be similar to the verb phrase of the question but the rhetoric structure of the question and answer are similar. Not all phrases in the answer must match phrases in question. For example, the phrases that do not match have certain rhetoric relations with the phrases in the answer which are relevant to phrases in question);
using a machine learning model to classify the use pattern (See Galitsky, Sect. [0104] lines 12-15, Natural language processing (NLP) and machine learning (ML) algorithms combined with other approaches can be used to classify end user intent.); and
presenting an additional section group in the graph in the user interface using the use pattern to determine an additional section group to present (See Galitsky, Sect. [0177], Subgraphs of parse thickets associated with scenarios of interaction between agents have some distinguishing features. For example, (1) all vertices are ordered in time, so that there is one incoming arc and one outgoing arc for all vertices (except the initial and terminal vertices), (2) for A.sub.sequence arcs, at most one incoming and only one outgoing arc are admissible, and (3) for A.sub.cause arcs, there can be many outgoing arcs from a given vertex, as well as many incoming arcs. The vertices involved may be associated with different agents or with the same agent (i.e., when he contradicts himself). To compute similarities between parse thickets and their communicative action, induced subgraphs, the sub-graphs of the same configuration with similar labels of arcs and strict correspondence of vertices are analyzed.).

Cited Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US PAT. No. 8,185,842 B2) discloses a simultaneous semantic and structure threaded discussion modeling system and method for generating a model of a discussion thread and using the model to mine data from the discussion thread. Embodiments of the system and method generate a model that contains both semantic terms and structure terms. The model simultaneously models both semantics and structure of the discussion thread. A model generator includes a semantic module generates two semantic terms for the model and a structure module generates two structure terms for the model. The generator combines the two semantic terms and the two structure terms to generate the simultaneous semantic and structure model. Embodiments of the system and method include an applications module, which contains three application that use the model to reconstruct reply relations among posts in the discussion thread, identify junk posts in the discussion thread, and find experts in each sub-board of web forums.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/
Examiner, Art Unit 2677